Title: To Thomas Jefferson from Samuel Lowdermilk, 16 November 1807
From: Lowdermilk, Samuel
To: Jefferson, Thomas


                        
                            Sir/
                            Washington City November 16th. 1807
                        
                        I have some reason to believe that the Office of Register of Wills, for the County of Washington in this
                            District will Soon become Vacant, by the none attendence and frequent intoxication of the present Register, I therefore
                            have taken the Liberty of Soliciting the place Should you think me worthy of it.
                        I am well acquainted with General John Mason of George Town from whom, with many other respectable Characters
                            I flatter myself I can procure Letters of recommendation if required—
                        I have the Honor to be Sir your mo. obt Humble Servt.
                        
                            Saml Lowdermilk
                            
                        
                    